DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.            A request for continued examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2020 has been entered. 
                                      Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgements
This communication is in response to claim amendments and applicant’s remarks filed on 10/28/2020.
Claims 21, 29-32, and 35-37 have been amended.
Claims 1-20 have been canceled.
No claim has been added.
Claims 21-40 are pending and are presented for examination on the merits.
Claim Interpretation
Claim 26 recites “wherein the user is prompted to select the subset after the trial period has expired and the user plugs in a portable media device into a computer that is used to log into the file server, the portable media device containing the collection of media files”. The scope of the independent claim 21 that claim 26 depends thereon is a system claim which comprises a processor and a memory. However, claim 26 recites an action of a user which is outside the scope of system and the action is not performed by any component of the system. Therefore, claim 26 is not given patentable weight. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
           Claim 26 recites limitations purport to be both a product or machine and a process and therefore is ambiguous. These limitations are:
           “wherein the user is prompted to select the subset after the trial period has expired and the user plugs in a portable media device into a computer that is used to log into the file server, the portable media device containing the collection of media files”.
           It has been held that a claim that is drawn to both an apparatus and a method is indefinite under section 112, paragraph 2, as such a claim is not sufficiently precise to provide competitors with an accurate determination of the 'metes and bounds' of protection involved. One would not know whether possession alone of the claimed structure constituted infringement, or if infringement required the execution of the recited method steps. For example, the claim is a product ("a system") and includes a positively recited method step. It would be unclear when infringement occurs since the claim discloses a process that is beyond the functionality of the product itself. See MPEP 2173.05(p) II; IPXL Holdings LLC v. Amazon.com Inc., 77 USPQ2d 1140 (CA FC 2005); In Re Katz Interactive Call Processing Patent Litigation (Fed. Cir. 2011); Rembrandt Data Technologies LP v. AOL LLC, 98 USPQ2d 1393 (Fed. Cir. 2011); Ex parte Lyell, 17 USPQ2d 1548 (B.P.A.I. 1990).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 28, 29, 30, 34, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Stannard (US 6567107), in view of Doyle et al. (US 20050039034).
Regarding claims 21 and 37, Stannard discloses:
          a system comprising: 
          a processor (See at least Col 3, lines 12-25 of Stannard); and 
          a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (See at least Col 6 lines 24-30 of Stannard);
          a tangible computer readable medium comprising instructions that when executed by a processor cause the processor to perform operations (See at least Col 1 lines 9-20 of Stannard) comprising: 
          receiving a selection of a subset of media files from the collection of media files that was downloaded from the file server after the trial period is detected to have expired, the selection of the subset of the media files being based on user input (By disclosing, “[t]he user only pays for specific requested libraries and is not forced into paying a single licensing fee to obtain unwanted libraries or objects” which infers that the user can select which library to purchase license for; and “many software manufactures have used these distribution schemes to provide a free trial application to a potential customer allowing the potential customer to use the software application for a limited time or in a limited capacity. If satisfied, the customer may purchase the full commercial version of the software or may purchase a license to continue using the trial software application” (See at least Col 2 lines 11-19, and Col 1 lines 9-20 of Stannard)).
          Stannard does not expressly disclose:
          receiving, over a network from a file server, a file structure including a collection of media files and trial access terms, wherein the collection of media files are subject to a trial period according to the trial access terms;
          receiving an encryption/decryption key from the file server;
          decrypting an encryption layer of the file structure according to the encryption/decryption key to facilitate access to the collection of media files and trial access terms; 
         responsive to the decrypting the encryption layer of the file structure: receiving a selection of a subset of media files from the collection of media files that was downloaded;
          the trial period is detected to have expired upon activation of a media sharing application; and
          disabling access to remaining media files not selected by a user after the trial period has expired, such that the user is unable to access the remaining media files.  
           However, Doyle teaches:
          receiving, over a network from a file server, a file structure including a collection of media files and trial access terms, wherein the collection of media files are subject to a trial period according to the trial access terms (By disclosing, “As yet another example, suppose a security container holds an image. The security container may be embedded in a Web page, from which users can download the image in a free "trial usage" mode. (Notably, the object that is downloaded to the requester will be the entire security container, not just the image, according to the present invention ...) Furthermore, suppose that it is desirable to allow users to participate in the trial usage mode only for a limited ;
            receiving an encryption/decryption key from the file server (By disclosing, “The underlying symmetric key was used to encrypt the rules and document component of the security container, and can therefore be used to decrypt that information for an authorized requester”; and “securely distributing the symmetric key to each authorized entity” (paragraph [0076] of Doyle));
           decrypting an encryption layer of the file structure according to the encryption/decryption key to facilitate access to the collection of media files and trial access terms (By disclosing, “The security container also contains rules for interacting with the encapsulated component, and one or more encryption keys usable for decrypting the component and rules for authorized requesters” (Abstract and paragraph [0092] of Doyle)); 
           responsive to the decrypting the encryption layer of the file structure: a user can access the decrypted documents (paragraph [0092] and Fig. 8 of Doyle);
           the trial period is detected to have expired upon activation of a media sharing application (By disclosing, “the security container compares the date and 
           disabling access to remaining media files of the subset of media files not selected by a user after the trial period has expired, such that the user is unable to access the remaining media files (By disclosing, “suppose that it is desirable to allow users to participate in the trial usage mode only for a limited time, after which they must pay for a membership in order to have continued access to the Web site's content, including the already-downloaded image” ([0107] of Doyle)).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the system of Stannard in view of Doyle to include techniques of receiving, over a network from a file server, a file structure including a collection of media files and trial access terms, wherein the collection of media files are subject to a trial period according to the trial access terms; receiving an encryption/decryption key from the file server; decrypting an encryption layer of the file structure according to the encryption/decryption key to facilitate access to the collection of media files and trial access terms; responsive to the decrypting the encryption layer of the file structure: receiving a selection of a subset of media files from the collection of media files that was downloaded; the trial period is detected to have expired upon activation of a media sharing application; and disabling access to remaining media files not selected by a user after the trial period has expired, such that the user is unable to access the remaining media files.  Doing so would result in an improved invention because this would allow each file structure possess a unique rule that govern the access of the file, the file structure is secured by using the encryption algorithm, and prompting the user to buy the media content after the trial period expired.       

Regarding claim 28, 
          Stannard also discloses:
          wherein the trial period is expressed in terms of an amount of time (By disclosing, “many software manufactures have used these distribution schemes to provide a free trial application to a potential customer allowing the potential customer to use the software application for a limited time” (See at least Col 1 lines 9-20 of Stannard)).

Regarding claim 29, Stannard discloses:
           detecting, by the system, expiration of the trial period (By disclosing, “the application determines if the license has expired at step 410” (See at least Col 6 lines 37-43 of Stannard)); 
           prompting, by the system, a user to select a subset of media files from the collection of media files after detection of the expiration of the trial period (By disclosing, “[t]he user only pays for specific requested libraries”; “the user obtains a subscription for a particular library set by purchasing a license having an ;
           enabling the subset of media files for access, responsive to a selection (By disclosing, “the user obtains a subscription for a particular library set by purchasing a license having an expiration time” Col 10, lines 37-39 of Stannard)).
           Stannard does not disclose:
           downloading, by a processing system including a processor, a file structure, over a network from a file server, including a collection of media files and trial access terms, wherein the collection of media files are subject to a trial period according to the trial access terms;
          receiving an encryption/decryption key from the file server;
          decrypting an encryption layer of the file structure according to the encryption/decryption key to facilitate access to the collection of media files and trial access terms; 
           responsive to the decrypting the encryption layer of the file structure: a user can access to the decrypted files;
           the trial period is detected to have expired upon activation of a media sharing application; and
           disabling access to remaining media files of the collection of media files not selected by the user after the trial period has expired, such that the user is unable to access the remaining media files.
           However, Doyle teaches:
           downloading, by a processing system including a processor, a file structure, over a network from a file server, including a collection of media files and trial access terms, wherein the collection of media files are subject to a trial period according to the trial access terms (By disclosing, “As yet another example, suppose a security container holds an image. The security container may be embedded in a Web page, from which users can download the image in a free "trial usage" mode. (Notably, the object that is downloaded to the requester will be the entire security container, not just the image, according to the present invention ...) Furthermore, suppose that it is desirable to allow users to participate in the trial usage mode only for a limited time, after which they must pay for a membership in order to have continued access to the Web site's content, including the already-downloaded image. The rules in the security container can therefore be written to enforce this scenario. For example, the rules can include code to record the date and time of the download, and to remember that the image has been provided for a limited free trial period” (paragraph [0107] of Doyle));
            receiving an encryption/decryption key from the file server (By disclosing, “The underlying symmetric key was used to encrypt the rules and document ;
           decrypting an encryption layer of the file structure according to the encryption/decryption key to facilitate access to the collection of media files and trial access terms (By disclosing, “The security container also contains rules for interacting with the encapsulated component, and one or more encryption keys usable for decrypting the component and rules for authorized requesters” (Abstract and paragraph [0092] of Doyle)); 
           responsive to the decrypting the encryption layer of the file structure: a user can access the decrypted documents (paragraph [0092] and Fig. 8 of Doyle);
          the trial period is detected to have expired upon activation of a media sharing application (By disclosing, “the security container compares the date and time of the access to the date and time of downloading, to determine if the trial period has now expired”; and the “security container” is a software ([0107], and [0003] of Doyle)).
             disabling access to remaining media files of the collection of media files not selected by a user after the trial period has expired, such that the user is unable to access the remaining media files (By disclosing, “suppose that it is desirable to allow users to participate in the trial usage mode only for a limited time, after which they must pay for a membership in order to have continued 
             Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the system of Stannard in view of Doyle to include techniques of downloading, by a processing system including a processor, a file structure, over a network from a file server, including a collection of media files and trial access terms, wherein the collection of media files are subject to a trial period according to the trial access terms; receiving an encryption/decryption key from the file server; decrypting an encryption layer of the file structure according to the encryption/decryption key to facilitate access to the collection of media files and trial access terms; responsive to the decrypting the encryption layer of the file structure: a user can access to the decrypted files and perform further processing with the decrypted files; the trial period is detected to have expired upon activation of a media sharing application; and disabling access to remaining media files of the collection of media files not selected by the user after the trial period has expired, such that the user is unable to access the remaining media files. Doing so would result in an improved invention because this would allow each file structure possess a unique rule that govern the access of the file, the file structure is secured by using the encryption algorithm, and prompting the user to buy the media content after the trial period expired.       
    
Regarding claims 30 and 38, Stannard also discloses:
          prompting, by the processing system, the user to purchase a license for continued use of the remaining media files not previously selected by the user (By disclosing,  “[i]n addition to a tag associated with each unlicensed object, a drawing created with an unlicensed object is also marked with a tag indicating that the drawing was created without a license. … The potential customer, however, is motivated to purchase a license due to the inconvenience of the tags” (See at least Col 1 line 66- Col 2 line 10 of Stannard)).

Regarding claim 34, Stannard also discloses:
          wherein the detecting is triggered by an access request to a media file from the collection (By disclosing, “the user obtains immediate feedback of the licensing status when accessing libraries” (See at least Col 2 lines 20-25 of Stannard)).

Claims 25, 31, 33, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Stannard (US 6567107), in view of Doyle et al. (US 20050039034), and further in view of Williams (US 20020002541).
Regarding claim 25, Stannard also discloses:
          modifying at least a subset of the media files to be subject to unlimited use by the user (By disclosing, “[w]hen a license is updated to reflect a new . 
          Stannard does not disclose:
          modifying the remaining media files to be inaccessible by the user.
          However, Williams teaches:
          modifying the remaining media files to be inaccessible by the user (By disclosing, “[e]xpired files may be processed by disabling and/or deleting the content file…” (See at least paragraph [0051] of Williams)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the system of Stannard to include techniques of modifying the remaining media files to be inaccessible by the user as disclosed by Williams. Doing so would result in an improved invention because this would prompt users to purchase disabled media files if in need, thus increasing the operating income of the claimed invention.

Regarding claim 31, Stannard does not disclose:
          wherein the disabling deletes the remaining media files.
          However, Williams teaches:
          wherein the disabling deletes the remaining media files (By disclosing, “[e]xpired files may be processed by disabling and/or deleting the content file…” (See at least paragraph [0051] of Williams)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the system of Stannard in view to include techniques of deleting the remaining media files as disclosed by Williams.  Doing so would result in an improved invention because this would forbid the user to access unlicensed content and prompt users to purchase disabled media files if in need, thus increasing the operating income of the claimed invention.

Regarding claim 33 and 39, Stannard further discloses:
          detecting expiration of the trial period (By disclosing, “If a license matching the license name string is found, the application determines if the license has expired at step 410” (Col 6 lines 37-43 of Stannard)).
           Stannard does not expressly disclose:
          wherein the detecting is triggered by logging into the file server after the trial period has expired.
          However, Williams teaches:
          wherein the detecting is triggered by logging into the file server after the trial period has expired (By disclosing, “FIG. 6 is a flowchart of an exemplary process executed by a client application running at a user's computer. Such a process typically begins with a user contacting server application 302 via network 116… Initialization typically includes activating the client application and establishing any appropriate connections to browser/interface applications and 
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the system of Stannard in to include techniques of triggering a detection of an expiration date of a file by logging into the file server as disclosed by Williams.  Doing so would result in an improved invention because this would allow the server processes any expired files as appropriate, thus improving the functionality of the claimed invention.

Claims 22 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Stannard (US 6567107), in view of Doyle et al. (US 20050039034), further in view of and Hillegass et al. (US 20020007351).
Regarding claims 22 and 35, Stannard also discloses: 
           providing, by the processing system, a prompt to obtain a new license when a particular license is near its expiration date to re-enable access to the remaining media files (By disclosing, “[t]he server computer 720 sends an electronic mail message to warn the user that a particular license is near its expiration date. The user is reminded that the objects 102 within new libraries 
          Stannard does not disclose:
          exchange a quantity of previously purchased credits to enable access to media files, the quantity of previously purchased credits retrieved from storage accessible to the processor.  
           However, Hillegass teaches:
           exchange a quantity of previously purchased credits to enable access to media files, the quantity of previously purchased credits retrieved from storage accessible to the processor (By disclosing, “[t]he token distributor receives a request transmitted by a user to make a purchase with a token (810)”; and “[i]f the token is for equal or greater value than the purchase price, then the purchase price is subtracted from the token value and the balance is stored in the database (850)” (See at least paragraph [0032] of Hillegass)).  
           .
Claims 23, 24, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Stannard (US 6567107), in view of Doyle et al. (US 20050039034), further in view of Hillegass et al. (US 20020007351), and Nozaki et al. (US 20020036800).
Regarding claims 23 and 36, Stannard does not disclose:
          modifying, by the processing system, a portion of the remaining media files to re-enable access to the remaining media files when the quantity of previously purchased credits are received, wherein the portion being modified contains trial access terms for the remaining media files .  
          However, Nozaki teaches:
         Appln. No 15/070,629 Page 3 of 6Preliminary Amendment Docket No. 050087 CON_7785-1277-01modifying a portion of the remaining media files to re-enable access to the remaining media files when the quantity of previously purchased credits are received, wherein the portion being modified contains trial access terms for the remaining media files (By disclosing, “[i]n receipt of the request for reuse, the distribution server 1 first charges the PC 2A and then sends the reuse information key which records the available copy count information at the request of the user to the PC 2A”; “the reuse setting section 28 rewrites the available copy count information in the header section of distribution-use music data corresponding to the reuse information key so received (S34)”; and the header section includes access terms (See at least paragraph [0130]-[0132], and [0079]-[0083] of Nozaki)).  
            Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the system of Stannard to include modifying a portion of the remaining media files to re-enable access to the remaining media files when the quantity of previously purchased credits are received, wherein the portion being modified contains access terms for the remaining media files as disclosed by Nozaki.  Doing so would result in an improved invention because this would reuse the media files which was distributed before.

Regarding claim 24, Stannard does not disclose:
           wherein the portion comprises a header portion of the remaining media files. 
           However, Nozaki teaches:
           wherein the portion comprises a header portion of the remaining media files (By disclosing, “the reuse setting section 28 rewrites the available copy count information in the header section of distribution-use music data corresponding to the reuse information key so received (S34)” (See at least paragraph [0130]-[0132] of Nozaki)).   
            Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the system of Stannard to include a header portion of the remaining media files as disclosed by Nozaki.  Doing so would result in an improved invention because this would allow .

Claims 26 is rejected under 35 U.S.C. 103 as being unpatentable over Stannard (US 6567107), in view of Doyle et al. (US 20050039034), further in view of Farouki et al. (US 20060259355)).
Regarding claim 26, Stannard does not disclose:
          wherein the user is prompted to select the subset after the trial period has expired and the user plugs in a portable media device into a computer that is used to log into the file server, the portable media device containing the collection of media files.
          However, Farouki teaches:
          wherein the user is prompted to select the subset after the trial period has expired and the user plugs in a portable media device into a computer that is used to log into the file server, the portable media device containing the collection of media files (By disclosing, “Karim may receive a notification that some of the downloaded music on his computer or MP3 player from artist "X" is not licensed … The music service offers Karim an opportunity to clean the bad metadata by selling or providing Karim a valid license” and “[i]n FIG. 2A, a block diagram is shown illustrating a media network 200 with a computing device 240 connected to a handheld device . 
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the system of Stannard to include techniques of prompting a user to select a subset of media files after the license of the media file expired and the user plugs in a portable media device which contains the collection of media files into a computer as disclosed by Nozaki.  Doing so would result in an improved invention because this would allow the media files transferred between devices, thus extending the scope of the claimed invention.

Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable over Stannard (US 6567107), in view of Doyle et al. (US 20050039034), further in view of Nozaki et al. (US 20020036800).
Regarding claim 27, Stannard does not disclose:
          wherein the trial period is expressed in terms of an amount of usage of the media files in the collection.
          However, Nozaki teaches:
          wherein the trial period is expressed in terms of an amount of usage of the media files in the collection (By disclosing, “the distribution-use music data can be copied predetermined limited number of times with respect to a predetermined recording medium. More specifically, the distribution-use music data includes in 
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the system of Stannard to include techniques of expressing the trial period as an amount of usage of the media files as disclosed by Nozaki.  Doing so would result in an improved invention because this would provide another method to manage the trial of the files, thus expanding the scope of the claimed invention.

Claims 32 is rejected under 35 U.S.C. 103 as being unpatentable over Stannard (US 6567107), in view of Doyle et al. (US 20050039034), further in view of Hastings et al. (US 7403910).
Regarding claim 32, Stannard does not disclose:
          wherein the disabling the access to the media files further comprise deleting the encryption/decryption key for the remaining media files.
          However, Hastings teaches:
          wherein the disabling the access to the media files further comprise deleting the encryption/decryption key for the remaining media files. (By disclosing, “the principle is that the user is no longer able to access and use the content, whether by legal license constraint, by physical constraint (such as removal of the content), or by encryption constraint (by removal, change, or .
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Stannard in view of Hastings to include techniques of deleting a decryption key for the remaining media files as disclosed by Hastings. Doing so would result in an improved invention because this would stop unauthorized use of the contents and prompt the user to purchase the license if needed, thus increasing the operation income of the claimed invention.

Claims 40 is rejected under 35 U.S.C. 103 as being unpatentable over Stannard (US 6567107), in view of Doyle et al. (US 20050039034), further in view of Banerjee et al. (US 20030005133), and Ben-Yaacov et al. (US 20050065624).
Regarding claim 40, Stannard does not disclose:
          detecting expiration of the trial period, wherein the detecting determines whether the trial period has expired when the user logs into the file server; 
          determines whether the trial period has expired when the user requests access to a media file from the collection of media files; and 
          determines whether the trial period has expired when the user plugs a portable media device into a computer that is used to log into the file server, the portable media device containing the collection of media files.
          However, Banerjee teaches:
          detecting expiration of the trial period, wherein the detecting determines whether the trial period has expired when the user logs into the file server (By disclosing, “In state 105, an online subscriber attempts to access the online subscription content through the subscription server. In state 110, the subscription server determines the subscription expiration date from the subscriber database record” (See at least paragraph [0039] and Fig. 5 of Banerjee)).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Stannard in to include techniques of determining whether the trial period has expired when the user logs into the file server as disclosed by Banerjee.  Doing so would result in an improved invention because this would notify the user for a valid license if the period expired, thus improving the user convenience of the claimed invention.
           Further, Doyle teaches:
          determines whether the trial period has expired when the user requests access to a media file from the collection of media files (By disclosing, “Each time the user accesses his copy of the downloaded image, the security container compares the date and time of the access to the date and time of downloading, to determine if the trial period has now expired” (See at least paragraph [0107] of Doyle)).

          And Ben-Yaacov teaches:
          determines whether the trial period has expired when the user plugs a portable media device into a computer that is used to log into the file server, the portable media device containing the collection of media files (By disclosing, when a user plug a hand-held digital music player (“Egg”) which contains media files in a digital archive, a rights manager housed within a digital archive determines whether or not a song can be copied to the specified “Egg” by checking the label of the song; the label of a song include an expiration event of the trial version of the song; the digital archive can interface with computers (See at least paragraph [0051], [0054], [0014], [0111]-[0114], and [0048] of Ben-Yaacov)).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Stannard to include techniques of determining whether the trial period has .
Response to Arguments
 Applicant’s argument with regard to the rejection to the 35 U.S.C. § 103 rejection have been fully considered and is not persuasive.  
Applicant argues that the amended limitations in the independent claims are not disclosed by Stannard and Doyle. The Examiner, respectfully disagrees. The examiner notes that Doyle teaches:
         receiving, over a network from a file server, a file structure including a collection of media files and trial access terms, wherein the collection of media files are subject to a trial period according to the trial access terms (By disclosing, a user can download a security container holds document components (media files) and rules for the trial (trial access terms) in paragraph [0107] of Doyle);
            receiving an encryption/decryption key from the file server (By disclosing, a user can receive a symmetric key to decrypt the encrypted documents and rules in paragraph [0076] ); 
           decrypting an encryption layer of the file structure according to the encryption/decryption key to facilitate access to the collection of media files and trial access terms (By disclosing, a user can decrypt the encrypted documents and rules by using the symmetric key in the Abstract and paragraph [0092]); and
           responsive to the decrypting the encryption layer of the file structure: a user can access the decrypted documents (paragraph [0092] and Fig. 8 of Doyle).
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the system of Stannard in view of Doyle to include techniques of the amended limitations.  Doing so would result in an improved invention because this would allow each file structure possess a unique rule that govern the access of the file, the file structure is secured by using the encryption algorithm, and prompting the user to buy the media content after the trial period expired.       
          
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20020029347 to Edelman for disclosing preventing unauthorized access to electronic data. 
US 20020107809 to Biddle for disclosing managing and/or restricting the use and redistribution of licensed subject matter. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642.  The examiner can normally be reached on Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/DUAN ZHANG/Examiner, Art Unit 3685      

/JAY HUANG/Primary Examiner, Art Unit 3685